DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the examiner will interpret the method of claim 1 to treat any brain tumor.
Regarding claims 6 and 16, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remaining claims are rejected due to their dependency on the above specified claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 8, and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2014/0303425 to Pilla et al., hereinafter Pilla.
	Regarding claim 1, Pilla teaches a method for treating gliomas and other primary tumors in the brain of a subject, such as glioblastomas, astrocytomas, oligodendrogliomas, oligoastrocytomas, chordomas, ependymomas, schwannomas and pituitary tumors (para 0127-0128); the method comprising: positioning one or an array (para 0145) of electromagnetic emitters proximal to a head of a subject (para 0146-0147); generating, by an electromagnetic wave generator (para 0035), electromagnetic fields having predetermined treatment parameters (para 0135); and causing regression or elimination of the glioma in an area under the electromagnetic emitters by applying the electromagnetic field to the subject through the electromagnetic emitters (para 0127).
	Regarding claim 2, Pilla further teaches in which the subject has undetectable, low, or normal baseline levels of the cytokine VEGF in their brain/CSF and treatment results in increased VEGF levels in brain/CSF to increase lymph flow in meningeal lymphatic vessels, thus inducing an immune response for brain tumor regression or elimination (para 0080).
	Regarding claim 3, Pilla further teaches wherein the subject has undetectable, low, or normal blood levels of VEGF and TEMT induces increased basal meningeal lymphatic flow to increase trafficking of tumor constituents to cervical lymph nodes triggering a robust immune response against the brain tumor (para 0075).
Regarding claim 4, Pilla further teaches in which the subject has high baseline levels of the cytokine VEGF in their brain/CSF and treatment results in rebalancing of VEGF levels in brain/CSF to induce less brain inflammation and an unsupportive environment for tumor survival (para 0016).
	Regarding claim 5, Pilla further teaches wherein TEMT provides a wide-spread rebalancing of immune mediators in brain and blood to reduce brain 2331448-19 inflammation in general, resulting in an inhospitable or unsupportive immune environment for tumor viability (para 0127).
	Regarding claim 8, Pilla further teaches wherein the area under the electromagnetic emitters comprises at least one of a glioma, neurons, normal brain glial, meningeal lymphatic vessels, and cerebral blood vessels (para 0075).
	Regarding claim 10, Pilla further teaches wherein glioma treatment with TEMT involves applying electromagnetic treatment to the subject through the electromagnetic emitters in periodic treatments at predetermined intervals (para 0073).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla.
Regarding claim 9, Pilla discloses wherein the electromagnetic waves have: a frequency of 1 megahertz (MHz) to 430 gigahertz (GHz) (para 0071-00073); a power level of 0.1 to 16 watts per kilogram (W/kg) average Specific Absorption Rate (SAR) (para 0183); a pulse repetition rate of 1 to 300 hertz (Hz) (para 0056); and a duty cycle between 1 % and 100% (claim 4). Although Pilla does not disclose the exact numerical ranges disclosed, it does disclose ranges that at least overlap the claimed ranges; consequently, it would have been obvious to one of ordinary skill to select the claimed ranges because the Office considers overlapping ranges to be a matter of prima facie obviousness (See MPEP 2144.05.I.).

Claims 6, 7, and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla in view of US 2015/0209566 to Peyman, hereinafter Peyman.
	Regarding claim 6, Pilla discloses the limitations of claim 1, but does not specifically disclose wherein TEMT favorably affects generalized non-immune processes and mechanisms in the brain (e.g., mitochondrial function, toxin clearance), which creates an inhospitable or unsupportive environment for brain tumor viability.
	However, Peyman teaches wherein TEMT favorably affects generalized non-immune processes and mechanisms in the brain (e.g., mitochondrial function, toxin clearance), which creates an inhospitable or unsupportive environment for brain tumor viability (para 0198).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Pilla wherein TEMT favorably affects generalized non-immune processes and mechanisms in the brain (e.g., mitochondrial function, toxin clearance), which creates an inhospitable or unsupportive environment for brain tumor viability, as taught by Peyman, for purpose of eradicating tumor cells and stem cells associated with the tumor by damaging or obliterating the vessels that provide their nutrient supply (para 0015).
	Regarding claim 7, Pilla discloses the limitations of claim 1, but does not disclose wherein TEMT directly acts on cells within the tumor, such as destruction of glioma cells, destruction or suppression of the tumor's microglial cells/macrophages, and/or a decrease in tumor vascularization.
	However, Peyman teaches wherein TEMT directly acts on cells within the tumor, such as destruction of glioma cells, destruction or suppression of the tumor's microglial cells/macrophages, and/or a decrease in tumor vascularization (para 0015).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Pilla wherein TEMT directly acts on cells within the tumor, such as destruction of glioma cells, destruction or suppression of the tumor's microglial cells/macrophages, and/or a decrease in tumor vascularization, as taught by Peyman, for purpose of eradicating tumor cells and stem cells associated with the tumor by damaging or obliterating the vessels that provide their nutrient supply (para 0015).
	Regarding claim 11, Pilla discloses the method comprising: positioning one or an array of electromagnetic emitters (para 0145) proximal to a head of a subject (para 0146-0147); 2431448-19generating, by an electromagnetic wave generator (para 0035), electromagnetic fields having predetermined treatment parameters (para 0135); and causing regression or elimination of the brain tumor in an area under the electromagnetic emitters by applying the electromagnetic field to the subject through the electromagnetic emitters (para 0127).
	Pilla does not specifically disclose wherein the method is for treating a metastasized brain tumor within a brain of a subject, the metastasized brain tumor including, but not limited to a lung cancer, a breast cancer, a lymphoma.
	However, Peyman teaches wherein the method is for treating a metastasized brain tumor within a brain of a subject (para 0015, 0024), the metastasized brain tumor including, but not limited to a lung cancer, a breast cancer, a lymphoma (para 0083-0084).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Pilla to specifically target a metastasized brain tumor within a brain of a subject, the metastasized brain tumor including, but not limited to a lung cancer, a breast cancer, a lymphoma, as taught by Peyman, for purpose of targeting normal cells of the body responsible for an immune response, such as lymphocytes, etc., that prevent an organ transplant (para 0024).
	Regarding claim 12, Pilla further teaches in which the subject has undetectable, low, or normal baseline levels of the cytokine VEGF in their brain/CSF and treatment would result in increased VEGF levels in brain/CSF to increase lymph flow in meningeal lymphatic vessels, thus inducing an immune response for brain tumor regression or elimination (para 0080).
	Regarding claim 13, Pilla further teaches wherein the subject has undetectable, low, or normal blood levels of VEGF and TEMT induces increased basal meningeal lymphatic flow to increase trafficking of tumor constituents to cervical lymph nodes triggering a robust immune response against the brain tumor (para 0075).
Regarding claim 14, Pilla further teaches in which the subject has have high baseline levels of the cytokine VEGF in their brain/CSF and treatment would result in rebalancing of VEGF levels in brain/CSF to induce less brain inflammation and an unsupportive environment for tumor survival (para 0016).
Regarding claim 15, Pilla further teaches wherein TEMT provides a wide-spread rebalancing of immune mediators in brain and blood to reduce brain inflammation in general, resulting in an inhospitable or unsupportive immune environment for tumor viability (para 0127).
Regarding claim 16, Pilla in view of Peyman discloses the limitations of claim 11, but does not specifically disclose wherein TEMT favorably affects generalized non-immune processes and mechanisms in the brain (e.g., mitochondrial function, toxin clearance), which creates an inhospitable or unsupportive environment for brain tumor viability.
	However, Peyman teaches wherein TEMT favorably affects generalized non-immune processes and mechanisms in the brain (e.g., mitochondrial function, toxin clearance), which creates an inhospitable or unsupportive environment for brain tumor viability (para 0198).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Pilla wherein TEMT favorably affects generalized non-immune processes and mechanisms in the brain (e.g., mitochondrial function, toxin clearance), which creates an inhospitable or unsupportive environment for brain tumor viability, as taught by Peyman, for purpose of eradicating tumor cells and stem cells associated with the tumor by damaging or obliterating the vessels that provide their nutrient supply (para 0015).
Regarding claim 17, Pilla in view of Peyman discloses the limitations of claim 11, but does not disclose wherein TEMT directly acts on cells within the tumor, such as destruction of glioma cells, destruction or suppression of the tumor's microglial cells/macrophages, and/or a decrease in tumor vascularization.
	However, Peyman teaches wherein TEMT directly acts on cells within the tumor, such as destruction of glioma cells, destruction or suppression of the tumor's microglial cells/macrophages, and/or a decrease in tumor vascularization (para 0015).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Pilla wherein TEMT directly acts on cells within the tumor, such as destruction of glioma cells, destruction or suppression of the tumor's microglial cells/macrophages, and/or a decrease in tumor vascularization, as taught by Peyman, for purpose of eradicating tumor cells and stem cells associated with the tumor by damaging or obliterating the vessels that provide their nutrient supply (para 0015).
	Regarding claim 18, Pilla further teaches wherein the area under the electromagnetic emitters comprises at least one metastatic brain tumor, neurons, normal brain glial, meningeal lymphatic vessels, and cerebral blood vessels (para 0075).
Regarding claim 19, Pilla discloses wherein the electromagnetic waves have: a frequency of 1 megahertz (MHz) to 430 gigahertz (GHz) (para 0071-00073); a power level of 0.1 to 16 watts per kilogram (W/kg) average Specific Absorption Rate (SAR) (para 0183); a pulse repetition rate of 1 to 300 hertz (Hz) (para 0056); and a duty cycle between 1 % and 100% (claim 4). Although Pilla does not disclose the exact numerical ranges disclosed, it does disclose ranges that at least overlap the claimed ranges; consequently, it would have been obvious to one of ordinary skill to select the claimed ranges because the Office considers overlapping ranges to be a matter of prima facie obviousness (See MPEP 2144.05.I.).
Regarding claim 20, Pilla further teaches wherein glioma treatment with TEMT involves applying electromagnetic treatment to the subject through the electromagnetic emitters in periodic treatments at predetermined intervals (para 0073).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792